CONGER, District Judge.
An application having heretofore been made by Monsanto Chemical Company for review of the order of the Referee in Bankruptcy and the Referee’s findings of fact and conclusions of law dated August 17th, 1950, and the matter having duly come on to be heard before me on the 25th day of October, 1950, and after reading and filing:—
1. The petition of Jacob F. Gottesman, Esq., the attorney for Monsanto Chemical Company, verified March 15th, 1950,
2. The order to show cause issued thereon, dated March 16th, 1950,
3. The petition of John J. Dwyer, Esq., Receiver in supplementary proceedings under the judgment recovered by Monsanto Chemical Company, verified the 6th day of April, 1950, and the affidavit of service annexed,
4. The affidavit in proof of claim of Monsanto Chemical Company, verified October 21st, 1947,
5. The answer of the City of New York to the petition of Jacob F. Gottesman, Esq., verified the 24th day of March, 1950, and the answer of the City of New York to the petition of John J. Dwyer, Esq., verified the 13th day of April, 1950,
*4246. The answer of the State Tax Commission to the petition of Jacob F. Gottes-man, Esq., verified the 17th day of April, 1950,
7. The answer of Randall H. Decker, Trustee in Bankruptcy herein, to the petition of Jacob F. Gottesman, Esq., verified the 23rd day of March, 1950,
8. The answer of the Industrial Commissioner of the State of New York to the petition of Jacob F. Gottesman, Esq., verified the 23rd day of March, 1950, and the answer of the Industrial Commissioner of the State of New York to the petition of John J. Dwyer, Esq., verified the 14th day of April, 1950,
9. The answer of the United States of America by Irving H. Saypol, Esq., to the petition of Jacob F. Gottesman, Esq., verified the 27th day of June, 1950,
10. All of the exhibits submitted in evidence to the Referee on the hearings,
11. Referee’s memorandum decision dated August 10th, 1950,
12. Findings of fact and conclusions of law submitted by the Trustee in Bankruptcy and signed by the Referee under date of August 17th, 1950,
13. The order of the Referee dismissing the petition of Jacob F. Gottesman, Esq. and John J. Dwyer, Esq., dated August 17th, 1950,
14. The petition of Jacob F. Gottesman, Esq. for review in the District Court of the order of the Referee, verified August 23rd, 1950,
15. The certificate of the Referee accompanying the record on review, and after hearing Jacob F. Gottesman, Esq., attorney for Monsanto Chemical Company, in support of the application to review, and Ridgway, Ridgway & Slote, Esqs., by John G. Crowe, Esq., attorneys for the Trustee in Bankruptcy, the City of New York by the office of the Corporation Counsel through Leroy Mandle, Esq., the State Tax Commission by the office of the Attorney General, Nathaniel L. Goldstein, Esq. through Anthony P. Ludden, Esq., the Industrial Commissioner of the State of New York by the office of the Attorney General through Samuel Stern, Esq., the United States of America by the office of the United States Attorney through Daniel Greenberg, Esq., Charles Seligson, Esq., the attorney for the Bankrupt and acting as amicus curiae in this proceeding, appearing in opposition thereto, and after reading and filing the briefs and memoranda of law submitted on the argument of the motion, it is
Upon motion of Ridgway, Ridgway & Slote, attorneys for the Trustee in Bankruptcy, herein
Ordered, that the petition to review is denied in all respects, and the findings of fact and conclusions of law and the Referee’s order entered thereon under date of August 17th, 1950, dismissing the petitions affirmed.